DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 5/13/2022 has been entered.
Disposition of claims: 
Claims 1-15 have been cancelled.
Claims 16-17 are pending.
Claim 16 has been amended.
The amendments of claim 16 have overcome the rejections of Claims 16-17 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2006/0103298 A1, hereafter Lee) in view of Montenegro et al. (US 2015/0065730 A1, hereafter Montenegro) set forth in the last Office Action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see page 3 of the reply filed 5/13/2022 regarding the rejections of claims 16-17 under 35 U.S.C. 103 over Lee (US 2006/0103298 A1) in view of Montenegro (US 2015/0065730 A1) set forth in the Office Action of 3/17/2021 have been considered. 
Applicant argues that Compound P37-2 has a spirofluorene skeleton, where each of R1 and R2 is a phenyl group; thus, the rejection should be withdrawn.
Those rejections have been withdrawn because the arylamine compound substituted by spirobifluorene (Compound P37-2 of Montenegro) does not read on the limitation of the amended claim. 
However, the teaching of Lee is not limited to the arylamine compound substituted by a spirobifluorene group. It can be any arylamine compound having hole transporting characteristics. Lee teaches that a hole transporting material can be used as the first host material ([035]). Lee teaches arylamine compounds can be the first host material ([029]).
The amendments necessitate new grounds of rejections over Lee in combination with the other teaching reference.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2006/0103298 A1, hereafter Lee) in view of Kato et al. (US 2012/0146014 A1, hereafter Kato).
Regarding claims 16-17, Lee discloses a light-emitting element (“OLED device”) comprising a light-emitting layer which contains two host materials and a phosphorescent dopant ([015], [028]).
Lee exemplifies a light-emitting element ([069]-[071]; “Example 2” in Table 1) comprising a first electrode (ITO), a light-emitting layer comprising a phosphorescent dopant (Ir(pq)2acac), a first host material (CBP), and a second host material (BAlq), and a second electrode (Al).
Lee teaches that an oxadiazole compound can be used as the second host material having an electron transporting characteristic ([031]). Lee exemplifies (4-biphenylyl)-5-(4-tertbutylphenyl)-1,3,4-oxadiazole as the second host material ([031], [046]). 
It is noted that (4-biphenylyl)-5-(4-tertbutylphenyl)-1,3,4-oxadiazole should be the identical compound as 2-(4-biphenylyl)-5-(4-tertbutylphenyl)-1,3,4-oxadiazole (PBD), because there is only one available substitution position (position 2) for the 4-biphenylyl group in the 5-(4-tertbutylphenyl)-1,3,4-oxadiazole. 
Lee does not exemplifies a specific light-emitting element comprising the compound PBD; however, Lee does teach that an oxadiazole compound can be used as the second host material ([031]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the light-emitting element of Lee (“Example 2” in Table 1) by substituting the electron transporting second host material BAlq with PBD.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the electron transporting second host materials in the device of Lee would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the second host material PBD would have been one from a finite number of identified, predictable solution with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a light-emitting element.
The modification provides the Modified light-emitting element of Lee comprising a first electrode (ITO), a light-emitting layer comprising a phosphorescent dopant (Ir(pq)2acac), a first host material (CBP), and a second host material (PBD), and a second electrode (Al).
The first host material (CBP) does not meet the limitation of the organic compound of the instant claim 1; however, Lee does teach that a hole transporting material can be used as the first host material ([035]). Lee exemplifies arylamine compounds as the first host material ([029]).
Lee further teaches that the mixture of the first host material having the hole transporting characteristic and the second host material having the electron transporting characteristic improves efficiency and life span of the device, and suppresses crystallization of the materials ([030], [035]).  
Kato discloses an arylamine (“aromatic amine”) compound represented by formula (1) ([031]) and used as the hole transporting material of an organic light emitting device ([013]).
Kato exemplifies an arylamine compound as shown below (the 6th compound on page 166; hereafter Compound P166-6).

    PNG
    media_image1.png
    307
    429
    media_image1.png
    Greyscale

Kato teaches that the arylamine compound of Kato provides high charge mobility and thin film stability  such that the compound provides reduction in the driving voltage and lengthening of the lifetime of the organic light emitting element ([013] and [030]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified light-emitting element of Lee by substituting the hole transporting first host material CBP with the Compound P166-6 of Kato, as taught by Lee and Kato.
The motivation of doing so would have been to 1) improve efficiency and life span of the light-emitting device, and suppress crystallization of the host material of the device, based on the teaching of Lee and 2) high charge mobility and thin film stability  such that the compound provides reduction in the driving voltage and lengthening of the lifetime of the organic light emitting element, based on the teaching of Kato.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the Compound P166-6 of Kato is an arylamine compound having hole transporting characteristic. Lee teaches an arylamine compound can be used as the first host material. The substitution of the first host materials having hole transporting characteristic in the device of Lee would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a light-emitting element.
The modification provides the Light-emitting element of Lee as modified by Kato comprising a first electrode (ITO), a light-emitting layer comprising a phosphorescent dopant (Ir(pq)2acac), a first host material (Compound P166-6 of Kato), and a second host material (PBD), and a second electrode (Al).
The light emitting layer is equated with a mixed material comprising a heteroaromatic compound (PBD) and an organic compound comprising a triarylamine skeleton (Compound P166-6 of Kato), wherein the first aryl group comprises a fluorene skeleton; wherein a carbon at a 9-position of the fluorene skeleton bonds to R1 and R2; wherein R1 and R2 are same and each alkyl group having 1 to 6 carbon atoms (dimethylfluorene); the second aryl group comprises a biphenyl skeleton (biphenyl); and the third aryl group is a phenyl group bonded to dibenzofuranyl group.
The mixed material of Lee as modified by Kato reads on the claimed limitations above but fails to teach that the mixed material forms an exciplex.
It is reasonable to presume that the mixed material of Lee as modified by Kato forms an exciplex.
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses PBD as an example of the first organic compound in the instant specification ([093]).
Applicant further discloses an exciplex is formed by the first organic compound and the second organic compound having Applicant’s General Formula (G1) ([094]; “Embodiment 1” in [045], [052]).
The Compound P166-6 of Kato has identical structure as the second organic compound having General Formula (G1) ([052]). Furthermore, Compound P166-6 of Kato is a position isomer of Applicant’s specific example Compound (107) ([063]).
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, both Compound P166-6 and Applicant’s compound (107) have similar properties, and the mixed material of Lee as modified by Kato forms an exciplex.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the mixed material of Lee as modified by Kato is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The mixed material of Lee as modified by Kato reads on all the limitations of claim 16.
The Light-emitting element of Lee as modified by Kato comprises a first electrode (ITO), a light-emitting layer comprising a phosphorescent dopant (Ir(pq)2acac), a first host material (Compound P166-6 of Kato), and a second host material (PBD), and a second electrode (Al), reads on all the limitations of claim 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 16 of US Patent 9,634,263 B2 (hereafter US Patent ‘263). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 16-17, US Patent ‘263 discloses a light-emitting element comprising a pair of electrodes; and a light-emitting layer between the pair of electrodes, wherein the light-emitting layer comprises a first organic compound having an electron-transport property and a second organic compound having structure of formula (G1), and the first organic compound and the second organic compound form an exciplex (claim 16).

    PNG
    media_image2.png
    396
    668
    media_image2.png
    Greyscale

US Patent ‘263 discloses a compound represented by formula (G1), wherein A can be a dibenzofuranyl group; R1 and R2 can be an alkyl group having 1 to 6 carbon atoms (claims 1 and 16).
US Patent ‘263 exemplifies a specific compound of formula (100) (claim 9). The compound of formula (100) reads on all the limitation of formula (G1) of claims 1 and 16 of US Patent ‘263.
US Patent ‘263 does not disclose a specific light-emitting element comprising the compound of formula (100); however, US Patent ‘263 does teach that the compound having structure of formula (G1) can be used as the second organic compound of the light emitting device of US Patent ‘263 (claim 16).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the light-emitting element of US Patent ‘263 (claim 16) by substituting the second organic compound represented by formula (G1) with the compound of formula (100) as taught by US Patent ‘263.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the second organic compound would have been one from a finite number of identified, predictable solution with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a light-emitting element.
The modification provides a Modified light-emitting element of US Patent ‘263 comprising a pair of electrodes; and a light-emitting layer between the pair of electrodes, wherein the light-emitting layer comprises a first organic compound having an electron-transport property and a second organic compound of formula (100), and the first organic compound and the second organic compound form an exciplex.
The first organic compound of the Modified light-emitting element of US Patent ‘263 is not a heteroaromatic compound; however, the US Patent ‘263 does teach the first organic compound has an electron-transport property.
Lee discloses a light-emitting element (“OLED device”) comprising an emitting layer which contains two organic compounds ([015], [028]).
Lee exemplifies (4-biphenylyl)-5-(4-tertbutylphenyl)-1,3,4-oxadiazole as the first organic compound (“second host material” in [031], [046]) having electron transport property. 
Lee teaches that the second organic compound (“first host material”) can be an arylamine compound having hole transporting character ([029], [031]).
Lee further teaches that the mixture of the first organic compound (“second host material”) having the electron transport property and the second organic compound (“first host material”) having the hole transport property improves efficiency and life span and suppresses crystallization of the device ([030], [035]).  
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified light-emitting element of US Patent ‘263 by substituting second organic compound having electron transport property with (4-biphenylyl)-5-(4-tertbutylphenyl)-1,3,4-oxadiazole, as taught by US Patent ‘263 and Lee.
The motivation of doing so would have been to improve efficiency and life span and suppress crystallization of the light emitting device based on the teaching of Lee.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, US Patent ‘263 teaches the second organic compound has electron transport property.  (4-biphenylyl)-5-(4-tertbutylphenyl)-1,3,4-oxadiazole is an electron transporting host material as taught by Lee. The substitution of electron transporting host materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a light-emitting element.
The modification provides the Light-emitting element of US Patent ‘263 as modified by Lee comprising a pair of electrodes; and a light-emitting layer between the pair of electrodes, wherein the light-emitting layer comprises a first organic compound ((4-biphenylyl)-5-(4-tertbutylphenyl)-1,3,4-oxadiazole) and a second organic compound of formula (100), and the first organic compound and the second organic compound form an exciplex, meeting all the limitations of claims 16-17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786